Citation Nr: 0909787	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-31 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a higher initial evaluation for a right 
shoulder disability, evaluated as 10 percent disabling from 
July 1, 2004.

2.  Entitlement to a higher initial evaluation for a right 
knee disability, evaluated as 10 percent disabling from July 
1, 2004.

3.  Entitlement to an initial compensable evaluation for a 
left knee disability from July 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 4, 
1983, to June 30, 2004; he had one month and 27 days of 
active service prior to November 4, 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in January 2009.  A transcript of that 
hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the issues on 
appeal as claims for higher evaluations of original awards.  
Analysis of these issues requires consideration of the rating 
to be assigned effective from the date of award of service 
connection--in this case, July 1, 2004.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability does not cause 
disability tantamount to limitation of motion of the right 
arm to the shoulder level; there is no evidence of nonunion 
of the clavicle with loose movement or dislocation of the 
clavicle.

2.  The Veteran's right knee disability is manifested by mild 
to moderate functional limitations during a flare-up; 
however, there is no functional impairment shown on range of 
motion testing, which reveals full range of flexion with 
pain, and normal extension; there is no objective evidence of 
subluxation or lateral instability.

3.  The Veteran's left knee disability is manifested by 
flare-ups of pain; however, there is no functional impairment 
shown on range of motion testing, which reveals full range of 
flexion with pain, and normal extension; there is no evidence 
of subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the Veteran's right shoulder disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.71a, Diagnostic Codes 5201, 5203 (2008). 

2.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5260, 5261 (2008).

3.  The criteria for an initial compensable evaluation for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5256, 5257, 5258, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2004, March 2006, and February 2007, and September 2008.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to a higher initial evaluation, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the Veteran's behalf.  The RO also provided a statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs), reporting the results of its review of the issues 
and the text of the relevant portions of the VA regulations.  
The Veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concerning 
increased compensation claims and 38 U.S.C. § 5103(a) notice 
requirements.  The Board notes that a claim for increased 
rating and a claim for a higher initial rating are similar in 
that the Veteran seeks a higher evaluation for a service-
connected disability.  The Court, however, did not hold in 
Vazquez-Flores that the VCAA notice requirements set forth in 
that decision applied to initial rating claims such as the 
ones now before the Board.  

In this regard, for example, if a Veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the Veteran's claim for a higher initial rating for 
service-connected right shoulder, and bilateral knee 
disabilities would appear to fall squarely within the fact 
pattern above.  Thus, no additional VCAA notice was required 
with respect to these issues on appeal.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical 
records, and secured an examination in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

II. Background

In January 2004, the Veteran was afforded a pre-discharge 
examination.  At this examination, the examiner noted that 
the Veteran had fractured his right clavicle distally in 
1988, and was in a brace for many weeks and had tenderness 
over the fracture site with certain movement of the right 
shoulder.  The Veteran noted that it flared-up about five 
times per month, lasting one to two days at a time, and noted 
that during flare-ups the Veteran could only perform at 70 
percent of his normal ability.  The Veteran stated that he 
underwent a Mumford operation in 2000, and had multiple 
corticosteroid injections prior to the surgery, but stated 
that he had a slight improvement after the surgical 
intervention.  Right after the procedure he took one and half 
months off work, but in the past year he had no time lost 
from work, but did have functional impairment when he 
performed physical tasks, stating that his shoulder seemed to 
move in and out of its socket.  The examiner noted that the 
Veteran had also been diagnosed with right shoulder 
impingement syndrome.

Regarding his knees, at this examination, the Veteran noted 
that he had bilateral knee pain, and was diagnosed with 
patellofemoral pain syndrome with the right always worse than 
the left since 1992.  The Veteran noted that both knees 
occasionally popped and the right one moved laterally at 
times.  The examiner noted that the Veteran had functional 
impairment as he could not run very fast or long.

The examiner found that the Veteran had tenderness over the 
anterior aspect, and slight tenderness over the distal right 
clavicle.  Regarding range of motion of the right shoulder, 
flexion was from 0 to 150 degrees with pain at 150 degrees, 
abduction was from 0 to 160 degrees with pain at 160 degrees, 
external rotation was from 0 to 90 degrees with pain at 90 
degrees, and internal rotation was from 0 to 90 degrees with 
pain at 90 degrees.  The examiner stated that range of motion 
of the right shoulder was not additionally limited by 
fatigue, weakness, lack of endurance or incoordination, and 
stated that there was no evidence of ankylosis.  An x-ray of 
the right shoulder taken at the time of the examination 
revealed a well-healed fracture of the distal clavicle with 
overlapping fracture fragments, and a widening of the 
acromioclavicular (AC) joint, but otherwise negative.  The 
examiner diagnosed the Veteran with status-post right 
clavicle fracture with residual tenderness.

On examination of the knees, the examiner noted that both 
knees had normal range of motion, although there was a slight 
tenderness over the left middle tibia posteriorly, but no 
tenderness over the right tibia.  The examiner noted that x-
rays of the right and left knee were negative, but diagnosed 
the Veteran with bilateral patellofemoral pain syndrome with 
recurrent pain, noting that although the Veteran gave a 
history of having knee pain intermittently, currently he was 
asymptomatic and had no objective physical findings.  An x-
ray of the left knee taken in January 2004 noted no fracture 
or dislocation, and no osteoarthritis.  An x-ray of the right 
knee was also negative. 

An October 2005 bilateral x-ray of the shoulders was 
negative.

The Veteran was afforded a VA examination in August 2007.  At 
this examination, the Veteran stated that his right shoulder 
caused pain 4-5/10 in intensity, and his flare-up pain was 
8/10 in intensity, occurring on a weekly basis, usually 
associated with lifting objects away from his body that were 
greater than 30 pounds.  The Veteran noted that following 
surgery in 2000, his pain and range of motion were better, 
but he still had the sense of abnormal motion where he felt 
his shoulder was sliding, and noted that he associated 
weakness and giving way with the right shoulder.  The Veteran 
noted that he had multiple steroid injections prior to 
surgery, but no injections after surgery.  He noted that his 
last physical therapy was after surgery which helped him, and 
he noted that he had no history of hospitalizations or 
neoplasm.  The Veteran noted that, as a result of his 
shoulder pain, he could not do any recreational activity such 
as lifting anything greater than 100 pounds.  The examiner 
diagnosed the Veteran with status-post distal clavicle 
resection for impingement and right shoulder impingement 
syndrome.  The Veteran had no functional limitations with 
activities of daily living, but moderate functional 
limitations with recreational activities, particularly weight 
lifting.  On examination of the right shoulder, forward 
flexion and shoulder abduction were from zero to 180 degrees, 
with the Veteran experiencing pain at 160 to 180 degrees of 
shoulder abduction and at 180 degrees of shoulder flexion.  
Internal and external rotation were from zero to 90 degrees 
and were pain free, and the examiner noted that he could feel 
the space where the clavicle was distally resected.  The 
examiner stated that repetitive range of motion did not cause 
any increased pain, weakness, fatigability or additional 
functional limitations, and noted that x-rays of the right 
shoulder were ordered and were normal.

Regarding the Veteran's knees, the examiner diagnosed 
bilateral knee pain and stated that although the Veteran did 
not have a specific traumatic event with respect to his right 
knee, he had multiple cumulative events, which he felt 
contributed to the pain in both his knees.  The examiner 
noted that the Veteran had no functional limitations with 
activities of daily living, unless he had a flare-up of pain 
with his right knee, in which case he had mild to moderate 
functional limitations with the right knee.  The examiner 
noted that the Veteran had multiple steroid injections in 
both knees which helped temporarily, and stated that he took 
ibuprofen occasionally, which helped with his pain.  The 
Veteran reported that he had right knee instability, but not 
left knee instability.  On examination of the knees, the 
examiner noted no gross deformities, and stated that range of 
motion was from 0 to 140 degrees bilaterally, and that 
repetitive range of motion did not cause any increased pain, 
weakness, fatigability, or additional functional limitations 
bilaterally.  The examiner noted that testing of the medial 
and lateral collateral ligaments as well as a Lachman's, 
posterior drawer and McMurray's tests were all negative 
bilaterally.  The examiner noted no joint line tenderness, 
and mild tenderness over the right lateral femoral condyle 
upon palpation.

III. Law and Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2008).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a Veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the Veteran's disabilities to determine if the 
evidence of record entitles him to higher evaluations at any 
point since the initial award of service connection-July 1, 
2004.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or in 
coordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  Here, as noted above, the effects of pain on use, 
functional loss, and excess fatigability were taken into 
account in assessing the range of motion of the Veteran's 
bilateral knees, and right shoulder, as the August 2007 
examiner specifically noted that repetitive range of motion 
of the bilateral knees, and right shoulder did not cause any 
increased pain, weakness, fatigability, or additional 
functional limitations.

Right Shoulder

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows:  
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Initially, the Board notes that Diagnostic Code 5200 rates 
ankylosis of the scapulohumeral joint; however, because the 
medical evidence does not show that the Veteran has 
ankylosis, this diagnostic code is inapplicable.  Further, 
under diagnostic code 5202, for impairment of the humerus in 
the minor arm, (the Veteran is left-handed), a 20 percent 
rating is warranted for the minor arm, when there is malunion 
of the humerus, with moderate or marked deformity.  
Diagnostic Code 5202 also provides for recurrent 
dislocations, fibrous union, nonunion, and loss of head.   
However, the Veteran's right shoulder disability is related 
to the clavicle and not the humerus.  Additionally, he has 
not had dislocations.  As such, these diagnostic provisions 
are inapplicable.

Under Diagnostic Code 5201, limitation of motion of the minor 
arm to shoulder level warrants a 20 percent rating.  
Limitation of motion of the minor arm midway between the side 
and shoulder level also warrants a 20 percent rating, and 
when motion is limited to 25 degrees from the side, a 30 
percent rating is warranted for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the minor arm, a 10 percent rating is granted for 
malunion or nonunion without loose movement, and a 20 percent 
rating is granted for nonunion with loose movement or for 
dislocation of the clavicle.

In this case, the Board finds that a higher 20 percent rating 
is not warranted under any diagnostic code pertaining to the 
Veteran's right shoulder disability.  Under diagnostic code 
5203, impairment of the clavicle, in order to obtain a higher 
(20 percent) rating, the medical evidence would have to 
demonstrate nonunion with loose movement or dislocation of 
the clavicle.  Here, the objective medical evidence fails to 
show either nonunion of the clavicle with loose movement or 
dislocation of the clavicle.  In this case, the August 2007 
examiner specifically commented that although the Veteran 
underwent a distal clavicle resection in 2000, and was 
currently experiencing right shoulder pain, an x-ray of the 
right shoulder was normal and the examiner diagnosed him as 
status-post distal clavicle resection and noted that he 
currently had right shoulder impingement syndrome.  The 
examiner did not find any current evidence of nonunion of the 
clavicle at all, either with or without loose movement.  
Further, although the January 2004 pre-discharge examination 
noted that the Veteran had fractured his clavicle in 1988, an 
x-ray of the right shoulder taken at the time of the 2004 
examination revealed a well-healed fracture of the distal 
clavicle with overlapping fracture fragments, and a widening 
of the AC joint, but otherwise, the x-ray was negative.  In 
sum, both the January 2004 and August 2007 examinations 
reveal that although the Veteran fractured his clavicle in 
1988, at no point in time did he suffer from a nonunion, and 
neither examiner noted a dislocation of the clavicle.  As 
such, entitlement to a higher initial evaluation at any point 
since the initial award of service connection under 
diagnostic code 5203 is not warranted.

Regarding diagnostic code 5201 pertaining to limitation of 
motion, the Board finds that the Veteran is not entitled to a 
higher initial evaluation because the Veteran's range of 
motion of his right arm is not limited to shoulder level; nor 
is it limited to midway between the side and shoulder level.  
Specifically, the January 2004 examination noted forward 
flexion to 150 degrees and abduction to 160 degrees; and the 
August 2007 examiner noted forward flexion and abduction to 
180 degrees, both sets of measurements demonstrating that the 
Veteran is able to lift his right arm above 90 degrees, 
(i.e., past shoulder level), and also shows that his range of 
motion is not limited to midway between the side and shoulder 
level (45 degrees), which would also entitle him to a 20 
percent evaluation.  Even with pain beginning at certain 
levels, those levels far exceed 90 degrees.

As such, the Board finds that an increased (20 percent) 
rating for the Veteran's right shoulder disability at any 
point since the initial award of service connection, is not 
warranted.

Knees

The Veteran's right knee has been evaluated as 10 percent 
disabling since July 1, 2004, and the Veteran's left knee has 
been evaluated as noncompensably disabling since July 1, 
2004.

In this case, the Board finds that higher or separate ratings 
are not warranted under either Diagnostic Code 5260, 
limitation of flexion, or under Diagnostic Code 5261, 
limitation of extension, for either the right or left knee 
because examination has revealed normal range of motion for 
the Veteran's knees.  Specifically, in order to warrant a 
compensable evaluation for the Veteran's left knee, there 
would have to be a showing of flexion limited to 45 degrees.  
Regarding the right knee, in order to obtain a higher (20 
percent) rating for limitation of flexion, there would have 
to be a showing that flexion was limited to 30 degrees.  
Here, as noted above, both the January 2004 and August 2007 
examinations showed full range of flexion of the right and 
left knees.  See 38 C.F.R. § 4.71a,  Plate II (Full range of 
motion is from 0 to 140 degrees).  Utilizing Diagnostic Code 
5261, a separate rating for extension requires extension 
limited to 10 degrees.  (Extension limited to 5 degrees is 
noncompensably disabling.)  In this case, both the January 
2004 and August 2007 examinations found that extension was to 
zero degrees for the right and left knees, which is normal 
for VA evaluation purposes.  See 38 C.F.R. § 4.71a.  Even 
with consideration of pain experienced by the Veteran, 
examiners have not identified disability tantamount to 
greater loss of motion than already reported.

Additionally, diagnostic code 5256 is not for application 
here because there is no evidence of ankylosis of either 
knee.  See January 2004 and August 2007 examinations, neither 
of which mentioned ankylosis of the knees.  Under Diagnostic 
Code 5258, a 20 percent evaluation is assigned for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Here, regarding the right knee, 
neither the January 2004 nor the August 2007 examiners noted 
evidence of cartilage damage in the right knee, and a January 
2004 x-ray of the right knee was negative.  Although the 
record indicates that the Veteran experiences right knee 
pain, none of the medical records documents frequent episodes 
of locking, pain, and effusion.  In fact, neither examination 
(2004 or 2007) noted evidence of effusion or locking in the 
right knee.  See January 2004 and August 2007 examinations.  
In summary, although right knee pain has been found 
throughout the years, the salient point to be made is that no 
evidence of record shows all symptoms required for the 
rating.  Therefore, the Board finds that a higher 20 percent 
rating under Diagnostic Code 5258 is not available for the 
right knee.

Under Diagnostic Code 5257, a 30 percent evaluation is for 
application when there is severe recurrent subluxation or 
lateral instability; a 20 percent rating is assignable for 
moderate disability; a 10 percent rating is assignable for 
slight recurrent subluxation or lateral instability.  Here, 
there is no objective medical evidence of subluxation or 
lateral instability in either knee.  Although the Veteran 
reported right knee instability during his August 2007 VA 
examination and at his 2009 Board hearing, on objective 
examination, neither the January 2004 nor the August 2007 
examiners noted evidence of lateral instability or 
subluxation for either the right or the left knee.  
Specifically, the August 2007 VA examiner found no 
ligamentous laxity bilaterally, noting that testing of the 
medial and lateral collateral ligaments, as well as a 
Lachman's, posterior drawer, and McMurray's tests were all 
negative bilaterally.  Consequently, a separate rating under 
this Code is not warranted for either the right or left knee.

Diagnostic Code 5259, removal of symptomatic semilunar 
cartilage, is also inapt because the medical evidence does 
not mention removal of semilunar cartilage.  In addition, a 
higher evaluation is not available using Diagnostic Code 
5262, impairment of the tibia and fibula, because there is no 
showing of nonunion or malunion of the tibia and fibula.

In sum, higher or separate ratings for the Veteran's right or 
left knee disabilities is not available under any of the 
diagnostic codes utilized for evaluation of the knee.  Even 
with problems complained of by the Veteran, there is no 
suggestion that either his right or left knee impairment is 
tantamount to greater limitations than shown on examination.  
Consequently, a higher rating for either the right or left 
knee is not warranted.  As noted above, although separate 
ratings can be assigned for limitation of flexion and 
limitation of extension, and for subluxation or lateral 
instability, the evidence of record shows normal extension, 
and there is no objective evidence of recurrent subluxation 
or lateral instability.  Therefore, separate ratings based on 
these diagnostic codes are not warranted.

Whether consideration is given to right shoulder disability 
or either knee, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2008).  The current evidence of record 
does not demonstrate that any of these disabilities has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  There may be an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to a higher initial evaluation for a right 
shoulder disability, evaluated as 10 percent disabling from 
July 1, 2004, is denied.

Entitlement to a higher initial evaluation for a right knee 
disability, evaluated as 10 percent disabling since July 1, 
2004, is denied.

Entitlement to a higher initial evaluation for a left knee 
disability, evaluated as noncompensably disabling since July 
1, 2004, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


